DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiFonzo (U.S. Publication No. 2017/0082461). DiFonzo teaches a portable electronic device, comprising: a first portion 102 comprising a first magnet 220 that emits a first external magnetic field, and; a second portion 104 rotationally coupled to the first portion, the second portion comprising: an operational component (touchpad or keyboard for examples, see fig. 1A); and a magnetic field sensor 232 configured to distinguish a first angle of incidence of the first external magnetic field from a second angle of incidence of the first external magnetic field [paragraph 23, “adapted to detect slight variances in the rotational orientation of a magnetic component 220.”] Regarding claim 12, in response to the first angle (0 degrees) of incidence the magnetic field sensor initiates a signal (sleep mode), and in response to the second angle of incidence (90 degrees) the magnetic field sensor does not initiate the signal (“a state for which a sleep mode is not activated”). The applicant is directed to review paragraph 20. Regarding claim 13, the magnetic sensor is carried by the keyboard. Regarding claim 15, the first magnetic field sensor comprises a magneto-resistive sensor. See paragraph 23, “sensor 232 can be an anisotropic magneto-resistive (“AMR”) sensor chip or a giant magneto-resistive (“GMR”) sensor chip”.
Regarding claim 17, DiFonzo teaches a portable electronic device, comprising: a first portion 102 comprising a first magnet 220 that emits a first external magnetic field; a second portion 104 rotationally coupled to the first portion, the second portion comprising a component assembly (keyboard), the component assembly comprising: an operational component (keys, key depression switches) located in the component assembly housing; and a magnetic field sensor 232 to distinguish a first angle of incidence of the first external magnetic field from a second angle of incidence of the first external magnetic field (paragraph 23). Regarding claim 18, the magnetic field sensor emits a first signal (put in sleep mode) when the magnetic field sensor detects the first angle of incidence, and a second signal (keep wake mode) when the magnetic field sensor detects the second angle of incidence. The applicant is directed to review fig. 5. Regarding claim 19, the first angle of incidence comprises a predetermined angle (0 or 2 degrees); and the second angle of incidence (90 degrees) comprises a second, different predetermined angle. The applicant is directed to review paragraph 20. Regarding claim 20, paragraph 24 teaches the magnetic field sensor defines multiple magnetically sensitive surfaces; “a three-axis magnetometer and magnet arrangement can be used. This can include, for example, the MLX90393 Triaxis Micropower Magnetometer by Melexis Semiconductors of Tessenderlo, Belgium, among other suitable devices. Use of such a magnetometer can result in sensing both the direction and magnitude of the magnetic field”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFonzo (U.S. Publication No. 2017/0082461) in view of Honda (U.S. Publication No. 2016/0275648). Regarding claim 11, DiFonzo teaches the salient features of the claimed invention except for a second magnet that emits a second external magnetic field; and a second magnetic field sensor configured to detect the second external magnetic field. Honda teaches in figure 11 (where 13 is a first magnet) as well as paragraphs 131-133 that it was known to provide a second magnet 14 that emits a second external magnetic field (about axis 14a); and a second magnetic field sensor B configured to detect the second external magnetic field. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Honda for the purpose of determining between a closed state and a tablet state.
Regarding claim 14, DiFonzo teaches the salient features of the claimed invention except for wherein the operational component comprises an audio assembly. Figure 15 of Honda teaches that the operational component comprises an audio assembly 41 (speaker 41) or alternatively, 31 (microphone 31). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Honda for the purpose of providing audio input and output.

Claim(s) 1, 3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFonzo (U.S. Publication No. 2017/0082461) in view of Chiang (JP2019-71601). Regarding claim 1, DiFonzo teaches a portable electronic device (laptop 100), comprising: a first portion 102 comprising a first magnet 220 that emits a first external magnetic field; and a second portion 104 rotationally coupled to the first portion, the second portion comprising a component assembly 104 the component assembly comprising: a component assembly housing (104, fig 1A), and a magnetic field sensor 232 configured to distinguish a first angle of incidence of the first external magnetic field from a second angle of incidence of the first external magnetic field. [paragraph 23, “adapted to detect slight variances in the rotational orientation of a magnetic component 220.”] The operational component can be interpreted as the keyboard portion or the magnetic field sensor.  Alternatively the operational component can be interpreted as the speaker(s) disclosed by Chiang. DiFonzo teaches the salient features of the claimed invention except for a second magnet that emits a second external magnetic field. Chiang teaches a pair of speakers 160 located in the keyboard assembly. Speakers inherently have a magnet that emits an external magnetic field. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Chiang for the purpose of enabling audio output. Regarding claim 3, Chiang teaches speakers which are an audio module operational component. Regarding claim 6, DiFonzo teaches the first magnetic field sensor comprises a magneto-resistive sensor. See paragraph 23, “sensor 232 can be an anisotropic magneto-resistive (“AMR”) sensor chip or a giant magneto-resistive (“GMR”) sensor chip”. Regarding claim 7, DiFonzo teaches the magnetic field sensor comprises an anisotropic magneto-resistive sensor. See paragraph 23, “sensor 232 can be an anisotropic magneto-resistive (“AMR”) sensor chip or a giant magneto-resistive (“GMR”) sensor chip”. Regarding claim 8, the first angle of incidence comprises a predetermined angle (0 or 2 degrees); and the second angle of incidence (90 degrees) comprises a second, different predetermined angle. Regarding claim 9, DiFonzo teaches that the magnetic field sensor detects a first orientation of the first external magnetic field when the first portion is in a first position relative to the second portion (see fig. 2); and the magnetic field sensor detects a second orientation of the first external magnetic field when the first portion is in a second position relative to the second portion that is different from the first position (see fig. 3). The applicant is directed to further review paragraph 17.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFonzo (U.S. Publication No. 2017/0082461) in view of Chiang (JP2019-71601) and further in view of Tabasso (U.S. Patent No. 7327560). DiFonzo in view of Chiang teaches the salient features of the claimed invention except for an electrical connector coupled to the operational component and to circuitry within the second portion, wherein the electrical connector comprises a flexible electrical connector. While it is the examiner’s position that flexible electrical connectors are notoriously well known in the art, the following is presented to expedite prosecution. Tabasso teaches in the abstract that it was known to use flex connectors to connected to at least the keyboard. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Tabasso for the purpose of allowing movement or replacement of components.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DiFonzo (U.S. Publication No. 2017/0082461). Regarding claim 16, DiFonzo teaches in paragraph 20 that the first angle of incidence can be anything between 2 to 150 degrees which encompasses applicant’s claimed range of 30 to 80 degrees. Therefore DiFonzo anticipates claim 16.  Alternatively, given that there are a limited number (360 integers) incident angles, it would have been obvious to one of ordinary skill in the art to utilize an angle of incidence between 30 to 80 degrees for the purpose of using an optimum range.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The applicant should also note that it has been held that when “there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DiFonzo (U.S. Publication No. 2017/0082461) in view of Chiang (JP2019-71601) as applied to claim 1 above. Regarding claim 16, DiFonzo teaches in paragraph 20 that the first angle of incidence can be anything between 2 to 150 degrees which encompasses applicant’s claimed range of 30 to 80 degrees. Therefore DiFonzo in view of Chiang renders claim 5 obvious.  Alternatively, given that there are a limited number (360 integers) incident angles, it would have been obvious to one of ordinary skill in the art to utilize an angle of incidence between 30 to 80 degrees for the purpose of using an optimum range.  The applicant should note that it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The applicant should also note that it has been held that when “there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852